Citation Nr: 0206386	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-52 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for the period from March 28, 1988, to September 30, 1994, 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from June 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, found clear and 
unmistakable error in a February 23, 1990, rating decision 
and granted entitlement to service connection for PTSD.  A 50 
percent disability rating was assigned effective from March 
28, 1988.

In December 1995, the veteran submitted a notice of 
disagreement from the decision as to the assigned 
compensation level.  A statement of the case was issued in 
February 1996 and the veteran perfected the appeal by 
submitting a VA Form 1-9 in April 1996.

A March 1997 hearing officer's decision granted entitlement 
to an increased 70 percent disability rating effective from 
March 28, 1988, and entitlement to an increased 100 percent 
rating effective from October 1, 1994.

Although the January 2002 supplemental statement of the case 
listed the issue for review as entitlement to an earlier 
effective date for a 100 percent disability rating for PTSD, 
the Board finds the matter for appellate review is more 
appropriately styled as listed on the title page of this 
decision.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  Persuasive evidence demonstrates that during the period 
from March 28, 1988, to January 30, 1989, the veteran's 
service-connected PTSD was manifested by difficulty in 
establishing and maintaining effective work and social 
relationships without evidence of totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities that resulted in 
a profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment or total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

3.  Evidence shows the veteran was substantially and 
gainfully employed during the period from March 28, 1988, to 
January 30, 1989.

4.  Evidence demonstrates that during the period from January 
31, 1989, to January 29, 1990, the veteran's 70 percent 
service-connected PTSD was his only compensable service-
connected disability and that the mental disorder precluded 
his securing or following a substantially gainful occupation.

5.  Persuasive evidence demonstrates that during the period 
from January 30, 1990, to September 30, 1994, the veteran's 
service-connected PTSD was manifested by difficulty in 
establishing and maintaining effective work and social 
relationships without evidence of totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities that resulted in 
a profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment or total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

6.  Evidence shows the veteran was substantially and 
gainfully employed during the period from January 30, 1990, 
to September 30, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD during the period from March 28, 1988, 
to January 30, 1989, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.16, 4.130, 4.132 Diagnostic Code 9411 (before and 
after November 7, 1996); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a 100 percent schedular rating for 
service-connected PTSD during the period from January 31, 
1989, to January 29, 1990, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.130, 4.132 Diagnostic 
Code 9411 (before and after November 7, 1996); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD during the period from January 30, 
1990, to September 30, 1994, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.130, 4.132 Diagnostic 
Code 9411 (before and after November 7, 1996); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 1996 statement of the case and the March 1997, 
June 1998, and January 2002 supplemental statements of the 
case adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the appeal have 
been obtained.  

Although in a March 1998 statement the veteran requested the 
RO obtain records from his former employers in support of his 
claim, he did not respond to a June 2001 RO request for more 
information in order to facilitate that request.  The veteran 
was subsequently notified of the evidence of record and, in 
essence, of his obligation to cooperate with efforts to 
assist in the development of evidence in support of his claim 
in the January 2002 supplemental statement of the case.  The 
Court has held that the duty to assist is not always a one-
way street and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); aff'd 1 Vet. App. 406 (1991).  Therefore, the Board 
finds the veteran has been adequately notified and that the 
duty to assist the veteran has been satisfied as to this 
matter.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
issue in this case involves the severity of the veteran's 
disability during the period from March 1988 to October 1994 
and that veteran underwent VA compensation examinations to 
assess the severity of his service-connected disability in 
October 1989, February 1995, and March 1995.  The veteran 
failed to report for a scheduled VA examination in November 
1988.  The evidence of record also includes numerous VA 
medical reports assessing this disorder.  Therefore, the 
Board finds that evidence sufficient for an adequate 
determination of the increased rating claim on appeal has 
been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Increased Schedular Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

PTSD Claim

Background.  Service medical records are negative for 
complaint or treatment for a psychiatric disorder.  The 
veteran's December 1969 separation examination revealed a 
normal clinical psychiatric evaluation; however, in his 
report of medical history the veteran noted he had 
experienced nervous trouble in Vietnam.  Records show the 
veteran served in Vietnam from December 1968 to December 1969 
and that he received awards and commendations including the 
Purple Heart and the Combat Infantryman's Badge.

On March 28, 1988, the RO received the veteran's application 
for VA benefits which included a claim for entitlement to 
service connection for PTSD.  He noted he had been treated 
for PTSD in 1987 and 1988 by H.A.G. in Bellingham, 
Washington.  

A June 27, 1988, VA medical certificate noted the veteran had 
requested information about PTSD.  He reported that he was 
employed as a fisherman and that he was in an outpatient 
alcohol treatment program at a tribal center.  The examiner 
noted the veteran was alert and oriented times 3 and that he 
was clean and casually dressed.  His voice was soft, near 
monotone, and his thoughts were organized.  He reported he 
had experienced trouble keeping jobs and relationships, that 
he frequently awoke from sleep, that he was always tense, and 
that he felt threatened.  He claimed he experienced 
occasional flashbacks but that he had no anger control 
problems or suicidal ideation.  He denied any legal problems.  
The diagnosis was rule out PTSD, delayed.  The examiner noted 
hospitalization was not required but that the veteran had 
been referred to the Vet Center.

In correspondence dated in October 1988 the veteran requested 
he be re-scheduled for a VA examination.  He stated he had 
missed his scheduled appointment because he had been in an 
alcohol treatment program at the Peryallup Indian Tribal 
Treatment Center from May to August 1988.  He also noted he 
had been treated at the American Lake VA Medical Center (MC) 
in June 1988.

VA records show the veteran failed to report for scheduled VA 
examinations in November 1988.

A VA hospital discharge summary noted the veteran received 
inpatient care from January 31, 1989, to February 21, 1989.  
The reported diagnoses included alcohol dependence and PTSD.  
It was noted the veteran presented himself for alcohol 
dependence treatment and that he reported a history of 
marijuana and cocaine abuse.  He stated he had been 
unemployed since 1987 and that his longest period of 
employment had been one year.  The examiner noted a mental 
status examination revealed an individual who manifested 
affect and mood of lability with frequent crying spells and 
anxiety.  It was noted he reported flashbacks of Vietnam.  
The examiner also noted the veteran had successfully 
completed the inpatient program and that his future goals 
were total abstinence and employment.  He was considered 
competent for VA purposes.

In a March 1989 deferred rating decision the RO noted the 
veteran had failed to prosecute the claim and that the 
evidence of record was insufficient for rating purposes.  
There is no indication the veteran was notified of this 
determination.

In correspondence dated in August 1989 the veteran requested 
his claim for entitlement to service connection for PTSD be 
reopened.  He noted he was receiving treatment for PTSD at 
the Long Beach VAMC.

An August 31, 1989, VA statement of patient's treatment noted 
the veteran had begun treatment for PTSD on that date and 
that it was expected he would be able to return to work on 
March 1, 1990.  Progress notes dated August 31, 1989, show 
the veteran reported PTSD symptoms including nightmares, 
flashbacks, intrusive thoughts, anger, and alienation.  He 
stated he had completed American Indian alcohol 
rehabilitation and had been hired to assist in that program 
in exchange for room and board.  He reported he had not been 
able to work but that he was maintaining sobriety.  The 
examiner noted the veteran felt isolated and depressed but 
that he denied suicidal or homicidal ideation.  In an 
addendum to the report the examiner noted the veteran was 
under treatment at the Long Beach VAMC for PTSD and that it 
was expected he would be able to return to work on 
March 1, 1990.

An October 31, 1989, VA clinical psychologist's report noted, 
based upon an assessment interview, results of a Minnesota 
Multiphasic Personality Index (MMPI) study, and review of the 
evidence of record, that the findings were consistent with a 
diagnosis of PTSD, chronic and delayed, presently with an 
acute exacerbation of depression and an underlying antisocial 
personality disorder.  It was noted that during the interview 
the veteran had been fully oriented, that his speech was 
topical with normal flow, that his affect was mildly 
dysphoric, that his mood was stable, and that there were no 
indications of psychotic involvement.  

The examiner noted the veteran reported he experienced 
nightmares about Vietnam 2 to 3 times per week, more 
frequently when under pressure, and that he experienced 
thought intrusions 2 to 3 times per day.  He also reported a 
history of alcoholism since Vietnam and multiple legal 
problems prior to 1978 related to his alcoholism but stated 
he had been sober for 9 months.  He claimed alcohol problems 
and Vietnam experiences resulted in the termination of 2 of 
his 3 marriages and that he had contact with one of his 3 
sons.  It was noted he had not been able to hold any job for 
more than a few months but that he had worked as a commercial 
fisherman since approximately 1974.  He claimed he had been 
discharged from service after re-enlisting in 1975 because of 
alcohol problems.  

A VA psychiatric examination report signed November 8, 1989, 
summarized the veteran's background and noted that after 
completing drafting and engineering school and briefly being 
involved in Indian affairs the veteran had an episodic 
pattern of involvement with his PTSD symptoms such as 
alcohol.  The examiner noted an Axis I diagnosis of PTSD with 
symptoms of recurrent nightmares, violent episodes, binge 
type drinking episodes, isolation, flashbacks, withdrawal, 
unstable relationships, and psychological tenseness when he 
re-experiences the war or violent acts.  

A mental status examination revealed the veteran was well 
dressed and groomed.  He spoke spontaneously and fluently and 
was quite articulate.  There was no evidence of overt memory 
problems or thought disorders.  He described his flashbacks 
as moments of craziness where he simply got enraged and 
wanted to withdraw but that he was able to handle those 
episodes.  He stated that at times he was suicidal but that 
he had no history of self or other injury.  The examiner 
noted the veteran's depressive episodes seemed to be more 
moody in the social and personal sense but generally did not 
reflect a vegetative depression.  It was noted that at the 
present time the veteran had a reasonably good prognosis in 
terms of his ability to participate in therapy but that the 
problematic area was whether he could maintain a job or a 
level of employment that was consistent with his obvious 
intelligence and background.  The examiner stated the 
veteran's level of functioning during the past year had not 
been very good relative to his capabilities but that he was 
competent for VA purposes.

In December 1989, the RO, in essence, noted the examination 
findings were inadequate for rating purposes, requested 
clarification of the reported diagnosis, and authorized a re-
examination of the veteran, if necessary.

VA outpatient treatment records include a January 8, 1990, 
report noting the veteran wished to see a psychiatrist about 
his PTSD.  A medical certificate provided a diagnosis of PTSD 
and referred the veteran to the mental health clinic.  A 
mental status evaluation noted the veteran was kempt, awake, 
attentive, oriented, and coherent.  His new learning ability 
was intact and his speech rate and volume were normal.  His 
associations and level of motor activity were normal.  His 
affect was sad but there was no evidence of delusions, 
suicidal ideation, homicidal ideation, bizarre behavior, or 
abnormal movements.  A January 22, 1990, orientation report 
noted a diagnosis of PTSD with anxiety and depression.  

A January 29, 1990, mental status examination noted the 
veteran was casually dressed, neatly attired, and oriented 
times 3.  His remote and recent memory and cognitive 
functioning were intact.  His affect was broad and his mood 
was anxious.  His associations were coherent and there was no 
evidence of hallucinations, delusions, bizarre behavior, 
suicidality, or assaultiveness.  The diagnoses included PTSD 
and alcohol abuse, in remission.  

A January 30, 1990, treatment plan noted the veteran would 
participate in group therapy with a target date of July 30, 
1990, to reduce anxiety associated with PTSD and to maintain 
sobriety.  It was noted the veteran was presently employed 
and had a total monthly income of $900.  

In a February 23, 1990, rating decision the RO denied 
entitlement to service connection for PTSD.  It was noted the 
evidence of record did not identify a specific stressor 
related to PTSD and that the veteran had failed to report 
after the examination was returned for additional 
information.  The veteran was notified by correspondence 
dated March 16, 1990.

VA outpatient treatment records include a March 1, 1990, 
report which noted MMPI results were valid and suggested the 
presence of a psychotic disorder.

The veteran submitted a notice of disagreement in July 1990 
and a statement of the case was issued in January 1991.  The 
record does not indicate the veteran perfected the appeal.

In correspondence dated July 26, 1994, the veteran, inter 
alia, requested his claim for entitlement to service 
connection for PTSD be reopened.  

In a November 1994 statement in support the veteran's service 
representative asserted the February 23, 1990, rating 
decision was clearly and unmistakably erroneous.  

A January 1995 VA psychologist's report noted the veteran 
stated that after completing VA PTSD treatment programs in 
1989 and 1990 he had been employed as a commercial fisherman 
each summer and worked the remainder of the years as a 
chemical dependency counselor.  It was noted he reported his 
last employment as a chemical dependency counselor had been 
in August 1994.  

At his VA psychiatric examination in February 1995 the 
veteran reported he had been employed at a chemical 
dependency center until June 1994 as a trained substance 
abuse counselor.  He stated he had been unemployed since he 
ended his job search in August 1994.  His current complaints 
included sleep disturbance, nightmares, depression, and 
stress.  The examiner, Dr. A.M., noted the veteran responded 
well to pressure to restrict his range of focus in answering 
questions but had a strong tendency to wander from the point.  
He demonstrated average or better intelligence and used 
language indicative of training in substance abuse and 
behavioral science.  

The examiner noted there was no evidence of delusions, 
hallucinations, or gross memory defects.  He acknowledged 
some difficulty with temper control, a low frustration 
tolerance, and ability to become exasperated and faintly 
mistrustful.  His insight appeared to be growing somewhat and 
he assessed his judgment as marginal.  It was noted the 
veteran's mood appeared to be mildly depressed but his 
anxiety level was mild.  The diagnoses included chronic 
severe alcohol abuse, in remission, and chronic moderate PTSD 
which was manifest with significant dysfunctionality 
economically and to some degree socially.  A global 
assessment of functioning (GAF) score of approximately 55 was 
provided.

In a March 1995 VA psychiatric examination, Dr. A.M., 
referred to the background information that had been noted in 
the February 1995 report and stated that attention to 
veteran's stressors would be made in the present report.  It 
was also noted that the claims file had been reviewed but 
that it had not been available prior to the February 1995 
examination.  Mental status examination revealed the veteran 
was alert with clear sensorium and there was no evidence of 
hallucinations or delusions.  His memory was fairly intact 
and his concentration was variable.  His affect was 
appropriate, his judgment was intact, and he had some growing 
insight into his condition.  In summary, the examiner noted 
the veteran clearly had PTSD masked by alcohol abuse for a 
number of years.  The diagnoses included chronic severe 
alcohol abuse, in remission, and chronic severe PTSD with 
symptoms of nightmares, flashbacks, easy arousability, 
irritability, mood fluctuations, and difficulty in 
maintaining a course of direction.  A GAF score of 
approximately 55 was provided.

In a July 1995 rating decision the RO, inter alia, found 
clear and unmistakable error in the February 23, 1990, rating 
decision and granted entitlement to service connection for 
PTSD.  A 50 percent disability rating was assigned effective 
from March 28, 1988.  The veteran was notified by 
correspondence dated September 14, 1995.  

In a September 1995 VA Form 21-8940, Application For 
Increased Compensation Based On Unemployability, the veteran 
reported he last worked in September 1994 as an alcohol abuse 
counselor.  He noted he had been employed as a counselor from 
September 1992 to May 1993, as a commercial fisherman from 
June 1993 to September 1993, and as an alcohol abuse 
counselor from March 1994 to September 1994.

In December 1995, the veteran submitted a notice of 
disagreement from the decision as to the assigned 
compensation level.  A statement of the case was issued in 
February 1996 and the veteran perfected the appeal by 
submitting a VA Form 1-9 in April 1996.

At his personal hearing in December 1996 the veteran 
reiterated his claim for entitlement to an increased rating 
and summarized his recent employment history.

A March 1997 hearing officer's decision granted entitlement 
to an increased 70 percent disability rating effective from 
March 28, 1988, and entitlement to an increased 100 percent 
rating effective from October 1, 1994.  In a March 1998 
supplemental statement of the case the hearing officer, in 
essence, found the evidence demonstrated the veteran was 
employable during the period from March 28, 1988, to October 
1, 1994, and that the October 1989 VA examination findings 
did not clearly distinguish the amount of industrial 
impairment solely due to PTSD from the impairment due to 
alcohol abuse.  The hearing officer also found a referral for 
extraschedular consideration was not warranted based upon the 
facts of the case.

In March 1998, the veteran expressed disagreement with the 
effective date of the 100 percent disability rating for PTSD.  
He also requested the RO obtain records from his recent 
employers in support of his claim.  

In April 2001, the RO notified the veteran of a change in VA 
law, summarized the evidence of record, and requested he 
submit additional evidence in support of his claim.

In June 2001, the RO requested the veteran complete a VA Form 
21-4142 for each of his past employers.  It was noted the 
information was necessary for the RO to assist him in 
obtaining the records he claimed would support his claim.

In a January 2002 supplemental statement of the case the RO 
listed the issue for review as entitlement to an earlier 
effective date for the grant of total disability benefits 
and, in essence, denied entitlement to an increased rating or 
an earlier effective date for the 100 percent schedular 
rating for PTSD.

Legal Criteria.  The schedular criteria for evaluations of 
psychiatric disabilities were amended, effective November 7, 
1996.  See 61 Fed. Reg. 52695 (1996).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  See Karnas, 1 Vet. App. 308.

The Ratings Schedule, prior to the November 1996, provided a 
70 percent rating for severe impairment of social and 
industrial adaptability and a 100 percent disability rating 
was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

Regulations applicable prior to November 1996 also provided 
that if the only compensable service-connected disability was 
a mental disorder assigned a 70 percent rating, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, a total rating 
for compensation was not for application and, instead, a 100 
percent schedular rating was to be assigned under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) 
(effective before November 1996).

The Court had held that GAF scores were a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

The Ratings Schedule, after November 1996, provides a 70 
percent rating when there is evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

The Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended former 38 U.S.C. §§ 310 and 331 (now designated §§ 
1110 and 1131), effective for claims filed after 
October 31, 1990, to prohibit the payment of compensation for 
any disability that was a result of a veteran's own abuse of 
alcohol or drugs.  See also VAOPGCPREC 2-98.  The Federal 
Circuit Court has held that these amendments permitted 
compensation for an alcohol-abuse disability arising as a 
direct result of a psychiatric condition and did not preclude 
the award of VA disability compensation for an alcohol-abuse 
or drug-abuse disability secondary to a service-connected 
disability or the consideration of such disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). 

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i), (r) (2001).  The effective date for service 
connection established as a result of a determination of 
error in a prior decision is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Analysis.  In this case, the Board finds persuasive evidence 
demonstrates that during the period from March 28, 1988, to 
January 30, 1989, the veteran's service-connected PTSD was 
manifested by difficulty in establishing and maintaining 
effective work and social relationships without evidence of 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities that resulted in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment or total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  

In fact, a June 1988 VA medical report noted the veteran was 
alert and oriented times 3 and that he was clean and casually 
dressed.  It was noted his thoughts were organized and that 
he reported he had no anger control problems, suicidal 
ideation, or legal problems.  The report also indicates the 
veteran was gainfully employed during this period as a 
commercial fisherman.  Based upon the evidence of record, the 
Board finds entitlement to a rating in excess of 70 percent 
for the veteran's service-connected PTSD is not warranted for 
the period from March 28, 1988, to January 30, 1989.

The Board finds, however, that the evidence demonstrates that 
during the period from January 31, 1989, to January 30, 1990, 
the veteran's 70 percent service-connected PTSD was his only 
compensable service-connected disability and that the mental 
disorder precluded his securing or following a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(c).  While the 
veteran was service-connected for the residuals of a left 
knee wound and myofibrositis of the lumber spine effective 
from December 20, 1969, no compensable rating was in effect 
prior to July 27, 1994.  

The Board also finds there is sufficient evidence to conclude 
that the veteran's alcohol abuse was a symptom of his 
service-connected PTSD.  As noted above, the Federal Circuit 
has held that 38 U.S.C. § 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  See Allen, 237 F.3d 1368. 

VA medical records show the veteran was hospitalized for 
treatment of alcohol dependence and PTSD from January 31, 
1989, to February 21, 1989, and that in August 1989 he 
reported he had not been able to work but had been assisting 
an American Indian alcohol rehabilitation program in exchange 
for room and board.  The Board finds this employment was not 
a substantially gainful occupation; however, a January 30, 
1990, VA treatment plan indicates the veteran was 
substantially and gainfully employed as a chemical dependency 
counselor at that time.  Therefore, based upon the evidence 
of record, the Board finds entitlement to a 100 percent 
schedular disability rating for the veteran's service-
connected PTSD is warranted but only for the period from 
January 31, 1989, to January 29, 1990.

Subsequent VA medical records and the veteran's own 
statements show he was substantially and gainfully employed 
either as a chemical dependency counselor or a commercial 
fisherman until September 1994.  In fact, in his September 
1995 VA Form 21-8940 the veteran claimed he had become too 
disabled to work only after September 1994.  The Board notes 
that a January 29, 1990, mental status examination noted the 
veteran was casually dressed, neatly attired, and oriented 
times 3.  His remote and recent memory and cognitive 
functioning were intact and his associations were coherent.  
There was no evidence of hallucinations, delusions, bizarre 
behavior, suicidality, or assaultiveness.  

Although records show the veteran participated in group 
therapy after January 30, 1990, there is no competent 
evidence demonstrating that during the period from 
January 30, 1990, to September 30, 1994, the veteran's 
service-connected PTSD was manifested by evidence of totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities that 
resulted in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment or 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, 
entitlement to a rating in excess of 70 percent for the 
veteran's service-connected PTSD is not warranted for the 
period from January 30, 1990, to September 30, 1994.

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
during the periods from March 28, 1988, to January 30, 1989, 
and from January 30, 1990, to September 30, 1994, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating during the periods from March 28, 
1988, to January 30, 1989, and from January 30, 1990, to 
September 30, 1994. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an increased rating during the periods from March 28, 
1988, to January 30, 1989, and from January 30, 1990, to 
September 30, 1994.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for the period from March 28, 1988, to January 30, 1989, for 
PTSD is denied.

Entitlement to a 100 percent schedular disability rating for 
the period from January 31, 1989, to January 29, 1990, for 
PTSD is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a disability rating in excess of 70 percent 
for the period from January 30, 1990, to September 30, 1994, 
for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

